DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 21-40 have been previously presented.

Terminal Disclaimer
The terminal disclaimer filed on 10/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 09/29/2040 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 21, 28 and 35, though Mueller et al.(hereinafter “Mueller”, US Patent 6,858,826) teaches obtaining three dimensional coordinate positions from a plurality of images of a captured three dimensional object (col. 3 lines 7-16), Mueller fails to teach a patch image comprising a first set of points of the point cloud corresponding to a patch projected onto a patch plane; and another patch image comprising another set of points of the point cloud, at a different layer of the point cloud, corresponding to the patch projected on the patch plane; decode the encoded point cloud information; and generate a reconstructed point cloud based on the decoded point cloud information. Therefore claims 21-40 are allowable.
Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 10/20/21, with respect to claims 21-40 have been fully considered and are persuasive. Therefore, the double patenting rejection of claims 21-40 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/Said Broome/Primary Examiner, Art Unit 2699